



Exhibit 10.1


csscolorlow1214.jpg [csscolorlow1214.jpg]
Interchange Corporate Center
450 Plymouth Road, Suite 300
Plymouth Meeting, PA 19462
Main 610-729-3959 / 800-490-0277
Fax 610-729-3958

January 17, 2017
Personal and Confidential


Mr. John M. Roselli
[____________]
[____________]


Dear John:


We are pleased to extend an offer of employment to you as Executive Vice
President - Finance of CSS Industries, Inc. (“CSS”). You acknowledge and agree
that there are no other valid oral or written agreements relating to the terms
and conditions of your employment with CSS as its Executive Vice President -
Finance. You further represent and covenant to CSS that you are not subject or a
party to any employment agreement, non-competition covenant, understanding or
restriction which would prohibit or restrict you from executing this letter and
performing all duties and responsibilities incidental to the position of
Executive Vice President - Finance of CSS.


1.    Commencement Date - Your employment will commence on a date mutually
agreed by you and CSS, but in no event later than February 20, 2017. Your
employment status with CSS will be that of an employee at-will, subject to
termination by either you or CSS at any time.


2.    Compensation - The compensation package for this position will be as
follows:


A.    Base Salary - A base salary in the gross amount of Three Hundred Fifty
Thousand Dollars ($350,000) per annum payable at such times as CSS pays its
executives. There will be an annual performance review thereafter and you will
then be considered for an increase in base salary, commencing April 1, 2018,
consistent with the then current CSS policy.


B.    Incentive Compensation - For CSS’ fiscal year ending March 31, 2018, you
will be eligible to participate in the Management Incentive Plan (“MIP”). For
purposes of calculating your potential 2018 fiscal year incentive compensation,
and depending on the extent of achievement of certain individual and CSS
objectives, you will have the potential of earning incentive compensation based
upon 80% of your base salary specified in Section 2.A. You will not be eligible
to participate in the MIP for CSS’ current fiscal year ending March 31, 2017.


For CSS’ subsequent fiscal years, depending on the extent of achievement of
certain individual and CSS objectives, you will have the potential of earning
for a full fiscal year period incentive compensation with a target opportunity
of up to 80% of your then base salary. The financial target objectives of your
potential subsequent fiscal year incentive compensation will be determined based
upon the applicable actual full fiscal year financial results of CSS.        


 
berwickoffraycolorlow1214.jpg [berwickoffraycolorlow1214.jpg]
pmgcolorlow1214.jpg [pmgcolorlow1214.jpg]
crgslogancolorlow1214.jpg [crgslogancolorlow1214.jpg]
 




--------------------------------------------------------------------------------

Mr. John M. Roselli
January 17, 2017
Page 2


C.    Equity Grants - We will recommend that you be granted a stock option to
acquire 10,000 shares of CSS Common Stock (2,500 of which will vest on each
anniversary of the grant until all of such shares are vested) and a time-vested
stock bonus award of 10,000 restricted stock units of CSS Common Stock (5,000 of
which will vest on the third anniversary of the grant and 5,000 of which will
vest on the fourth anniversary of the grant), which recommendation will be
provided to the Human Resources Committee (the “Committee”) of the Board of
Directors of CSS for consideration at the next available date upon which the
Committee considers equity grant recommendations after the date upon which you
commence employment with CSS. These grants will in all respects be subject to
and in accordance with the provisions of the CSS 2013 Equity Compensation Plan,
and the terms of the grant letters to be provided to you at the time of the
grants.


Thereafter, you will be eligible to be recommended to the Committee to receive
annual equity grants, the specifics of which shall be determined at the
Committee’s sole discretion.


D.    Company Automobile - You will be provided for your use a CSS-owned or
leased automobile comparable to the owned or leased automobiles then made
available by CSS to its Vice President-level officers.


E.    Vacation - You will be eligible to accrue four (4) weeks vacation each
calendar year, in accordance with the applicable terms of CSS’ then current
vacation policy.


3.    Benefits Coverage -You will be entitled to participate in those CSS
benefit programs available to its officer level personnel in accordance with the
applicable terms of these programs.


4.    Confidential Information.


A.    Confidentiality Agreement. You recognize and acknowledge that by reason of
employment by and service to CSS, you have had and will continue to have access
to confidential information of CSS and its affiliates, including, without
limitation, information and knowledge pertaining to products and services
offered, inventions, innovations, designs, ideas, plans, trade secrets,
proprietary information, computer systems and software, packaging, advertising,
distribution and sales methods and systems, sales and profit figures, customer
and client lists, and relationships between or among CSS and its affiliates and
dealers, distributors, wholesalers, customers, clients, suppliers and others who
have business dealings with CSS and such affiliates (“Confidential
Information”). You acknowledge that such Confidential Information is a valuable
and unique asset of CSS and/or its affiliates, and covenant that you will not,
either during or at any time after your employment with CSS, disclose any such
Confidential Information to any person for any reason whatsoever (except as your
duties described herein may require or except as provided in the Reports to
Government Entities clause below) without the prior written consent of the
Committee, unless such information is in the public domain through no fault of
you or except as provided in the Reports to Government Entities clause as
provided below or as may be required by law
             
B.        Reports to Government Entities.  Nothing in this letter, including the
Confidentiality Agreement clause above, restricts or prohibits you from
initiating communications directly with, responding to any inquiries from,
providing testimony before, providing confidential information to,




--------------------------------------------------------------------------------

Mr. John M. Roselli
January 17, 2017
Page 3


reporting possible violations of law or regulation to, or from filing a claim or
assisting with an investigation directly with a self-regulatory authority or a
government agency or entity, including the U.S. Equal Employment Opportunity
Commission, the Department of Labor, the National Labor Relations Board, the
Department of Justice, the Securities and Exchange Commission, the Congress, and
any agency Inspector General (collectively, the “Regulators”), or from making
other disclosures that are protected under the whistleblower provisions of state
or federal law or regulation.  You do not need the prior authorization of CSS to
engage in conduct protected by this paragraph, and you do not need to notify CSS
that you have engaged in such conduct.


                Please take notice that federal law provides criminal and civil
immunity to federal and state claims for trade secret misappropriation to
individuals who disclose a trade secret to their attorney, a court, or a
government official in certain, confidential circumstances that are set forth at
18 U.S.C. §§ 1833(b)(1) and 1833(b)(2), related to the reporting or
investigation of a suspected violation of the law, or in connection with a
lawsuit for retaliation for reporting a suspected violation of the law.


5.    Non-Competition. During your employment with CSS, and for a period of one
year thereafter, you will not, without the prior written consent of the
Committee, directly or indirectly, own, manage, operate, join, control, finance
or participate in the ownership, management, operation, control or financing of,
or be connected as an officer, director, employee, partner, principal, agent,
representative, consultant or otherwise with or use or permit your name to be
used in connection with, any business or enterprise engaged within any portion
of the United States or Canada (collectively, the “Territory”) (whether or not
such business is physically located within the Territory) that is engaged in the
creation, design, manufacture, distribution or sale of any products or services
that are the same or of a similar type then manufactured or otherwise provided
by CSS or by any of its affiliates during your employment with CSS (the
“Business”). You recognize that you will be involved in the activity of the
Business throughout the Territory, and that more limited geographical
limitations on this non-competition covenant (and the non-solicitation covenant
set forth in Section 6 of this letter agreement) are therefore not appropriate.
The foregoing restriction shall not be construed to prohibit your ownership of
not more than five percent (5%) of any class of securities of any corporation
which is engaged in any of the foregoing businesses having a class of securities
registered pursuant to the Securities Act of 1933, provided that such ownership
represents a passive investment and that neither you nor any group of persons
including you in any way, either directly or indirectly, manages or exercises
control of any such corporation, guarantees any of its financial obligations,
otherwise takes any part in business, other than exercising his rights as a
shareholder, or seeks to do any of the foregoing. We acknowledge and agree that
if CSS fails to satisfy its material obligations to you under this letter
agreement after you have provided CSS with at least thirty (30) days written
notice of such failure, then your obligation to comply with the non-competition
covenant set forth in this Section 5 shall be waived.


6.    No Solicitation. During your employment with CSS, and for a period of one
year thereafter, you agree not to, either directly or indirectly, (i) call on or
solicit with respect to the Business any person, firm, corporation or other
entity who or which at the time of termination of your employment with CSS was,
or within two years prior thereto had been, a customer of CSS or any of its
affiliates, or (ii) solicit the employment of any person who was employed by CSS
or by any of its affiliates on a full or part-time basis at any time during the
course of your employment with CSS, unless prior to such solicitation of
employment, such person’s employment with CSS or any of its affiliates was




--------------------------------------------------------------------------------

Mr. John M. Roselli
January 17, 2017
Page 4


terminated. We acknowledge and agree that if CSS fails to satisfy its material
obligations to you under this letter agreement after you have provided CSS with
at least thirty (30) days written notice of such failure, then your obligation
to comply with the non-solicitation covenant set forth in this Section 6 shall
be waived.


7.    Equitable Relief.


A.     You acknowledge that the restrictions contained in Sections 4, 5, and 6
of this letter agreement are reasonable and necessary to protect the legitimate
interests of CSS and its affiliates, that CSS would not have entered into this
letter agreement in the absence of such restrictions, and that any violation of
any provision of those Sections will result in irreparable injury to CSS and its
affiliates. You represent that your experience and capabilities are such that
the restrictions contained in Sections 4 and 5 hereof will not prevent you from
obtaining employment or otherwise earning a living at the same general level of
economic benefit as is anticipated by this letter agreement. YOU FURTHER
REPRESENT AND ACKNOWLEDGE THAT (i) YOU HAVE BEEN ADVISED BY CSS TO CONSULT YOUR
OWN LEGAL COUNSEL IN RESPECT OF THIS LETTER AGREEMENT, (ii) THAT YOU HAVE HAD
FULL OPPORTUNITY, PRIOR TO EXECUTION OF THIS LETTER AGREEMENT, TO REVIEW
THOROUGHLY THIS LETTER AGREEMENT WITH YOUR COUNSEL, AND (iii) YOU HAVE READ AND
FULLY UNDERSTAND THE TERMS AND PROVISIONS OF THIS LETTER AGREEMENT.


B.     You agree that CSS shall be entitled to preliminary and permanent
injunctive relief, without the necessity of proving actual damages, as well as
any other remedies provided by law arising from any violation of Sections 4, 5,
and 6 of this letter agreement, which rights shall be cumulative and in addition
to any other rights or remedies to which CSS may be entitled. In the event that
any of the provisions of Sections 4, 5, and 6 hereof should ever be adjudicated
to exceed the time, geographic, product or service, or other limitations
permitted by applicable law in any jurisdiction, then such provisions shall be
deemed reformed in such jurisdiction to the maximum time, geographic, product or
service, or other limitations permitted by applicable law.


C.     You and CSS irrevocably and unconditionally (i) agree that any suit,
action or other legal proceeding arising out of Sections 4, 5, and 6 of this
letter agreement, including without limitation, any action commenced by CSS for
preliminary or permanent injunctive relief or other equitable relief, may be
brought in the United States District Court for the Eastern District of
Pennsylvania, or if such court does not have jurisdiction or will not accept
jurisdiction, in any court of general jurisdiction in Philadelphia County,
Pennsylvania, (ii) consent to the non-exclusive jurisdiction of any such court
in any such suit, action or proceeding, and (iii) waive any objection to the
laying of venue of any such suit, action or proceeding in any such court.


D.     You agree that CSS may provide a copy of Sections 4, 5, and 6 of this
letter agreement to any business or enterprise (i) which you may directly or
indirectly own, manage, operate, finance, join, participate in the ownership,
management, operation, financing, control or control of, or (ii) with which you
may be connected with as an officer, director, employee, partner, principal,
agent, representative, consultant or otherwise, or in connection with which you
may use or permit your name to be used.






--------------------------------------------------------------------------------

Mr. John M. Roselli
January 17, 2017
Page 5


8.     Governing Law. This letter agreement shall be governed by and interpreted
under the laws of the Commonwealth of Pennsylvania without giving effect to any
conflict of laws provisions.


9.    Section 409A of the Code. Notwithstanding the other provisions hereof,
this letter agreement is intended to comply with the requirements of Section
409A of the Code, to the extent applicable, and this letter agreement shall be
interpreted to avoid any penalty sanctions under Section 409A of the Code. 
Accordingly, all provisions herein, or incorporated by reference, shall be
construed and interpreted to comply with Section 409A of the Code and, if
necessary, any such provision shall be deemed amended to comply with Section
409A of the Code and regulations thereunder.  If any payment or benefit cannot
be provided or made at the time specified herein without incurring sanctions
under Section 409A of the Code, then such benefit or payment shall be provided
in full at the earliest time thereafter when such sanctions will not be
imposed.  For purposes of Section 409A of the Code, each payment made under this
letter agreement shall be treated as a separate payment.  In no event may you,
directly or indirectly, designate the calendar year of payment.  While this
letter agreement is intended to comply with the requirements of Section 409A of
the Code, to the extent applicable, neither CSS nor any of its affiliates makes
or has made any representation, warranty or guarantee of any federal, state or
local tax consequences of your receipt of any benefit or payment hereunder,
including but not limited to, under Section 409A of the Code, and you are solely
responsible for all taxes that may result from your receipt of the amounts
payable to you under this letter agreement.
    
Please confirm your understanding of the foregoing provisions by executing the
enclosed counterpart of this letter and returning this executed counterpart to
me.


Sincerely you                            
                    
/s/ Christopher J. Munyan
Christopher J. Munyan
President and Chief Executive Officer
CSS Industries, Inc.




The aforementioned is confirmed as of this 17th day of January, 2017:


                        
/s/ John M. Roselli
John M. Roselli


cc:    Denise Andahazy; William G. Kiesling






